     Case 3:97-cr-01941-DMS Document 32 Filed 04/24/20 PageID.218 Page 1 of 1




 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8      UNITED STATES OF AMERICA                   )   Case No. 97-cr-01941-DMS
                                                   )
 9                         Plaintiff,              )   JUDGMENT AND ORDER OF
                                                   )   DISMISSAL OF INFORMATION
10            v.                                   )   AND RECALL ARREST WARRANT
                                                   )
11      FALAH DALAWY (2),                          )
                                                   )
12                         Defendant.              )
                                                   )
13
14           Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
15           IT IS HEREBY ORDERED that the Information in the above entitled case be
16     dismissed without prejudice, and the Arrest Warrant be recalled.
17           IT IS SO ORDERED.
18           DATED: April      24 , 2020
19
20
                                                   HONORABLE DANA M. SABRAW
21                                                 United States District Court Judge
22
23
24
25
26
27
28
